Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 25, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148963 & (68)(69)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148963
                                                                     COA: 311605
                                                                     Wayne CC: 11-009744-FC
  SEDRICK LEMAN-ISSAC MITCHELL,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 6, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  appoint counsel and the motion to disclose informant are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 25, 2014
         t1117
                                                                                Clerk